         Case 2:18-cr-00292-DWA Document 143 Filed 12/03/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      )
                                              )
               v.                             )       Criminal No. 18-292
                                              )
ROBERT BOWERS                                 )

               MOTION FOR LEAVE TO FILE RESPONSE UNDER SEAL

        Defendant, Robert Bowers, through undersigned counsel, respectfully requests an order
allowing him to file under seal his Response to Government’s Motion for Reconsideration. In
support of this request, counsel states as follows:


        1.     Undersigned counsel intends to file a Response to Government’s Motion for
Reconsideration (ECF 137). This Court granted the Government permission to file the Motion
for Reconsideration under seal (ECF129).
        2.     Undersigned counsel respectfully requests permission to file said Response under
seal.
        3.     Undersigned counsel also asks that said Response be filed without the filing of a
redacted version.
        4.     It is further requested that only counsel of record, and the Court be permitted to
view and utilize the Response to Government’s Motion for Reconsideration.

                                       Respectfully submitted,

                                       s/ Judy Clarke
                                       Judy Clarke
                                       Clarke Johnston Thorp & Rice, PC

                                       s/ Michael J. Novara
                                       Michael J. Novara
                                       First Assistant Federal Public Defender

                                       s/ Elisa A. Long
                                       Elisa A. Long
                                       Supervisory Assistant Federal Public Defender





       Case 2:18-cr-00292-DWA Document 143-1 Filed 12/03/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     )
                                             )
               v.                            )       Criminal No. 18-292
                                             )
ROBERT BOWERS                                )

                                     ORDER OF COURT

       Upon consideration of the foregoing Motion for Leave to File Response Under Seal, it is

hereby ORDERED that the Motion is GRANTED.

       It is further ORDERED that Mr. Bowers may file the Response to Government’s Motion

for Reconsideration (ECF 137) under seal. The document shall remain sealed until further Order

of Court.

       It is further ORDERED that no redacted version of the Response to Government’s

Motion for Reconsideration shall be required to be filed.




________________________                     ___________________________________
Date                                         Donetta W. Ambrose
                                             Senior United States District Judge





